                Case 19-11973-MFW       Doc 158      Filed 09/27/19    Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

  In re:                                           Chapter 11

  SUGARFINA INC., et al.,                          Case No. 19-11973 (MFW)

                         Debtors.                  (Jointly Administered)

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Thomas J. Fleming, Esquire of Olshan Frome Wolosky LLP to
represent Bristol Investment Fund, Ltd. in the above-captioned cases and any and all adversary
proceedings commenced therein.
Dated: September 26, 2019                    LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                             /s/ Kerri K. Mumford
                                             Kerri K. Mumford (No. 4186)
                                             919 Market Street, Suite 1800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 467-4400
                                             Facsimile: (302) 467-4450
                                             Email: mumford@lrclaw.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bars of the State of New York,
the United States District Court for the Southern and Eastern Districts of New York and the
District of Columbia, the United States Court of Appeals for the Second, Third, District of
Colombia and Federal Circuits, and the United States Tax Court and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
the Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee
of $25.00 has been paid to the Clerk of Court for the District Court.
Dated: September 27, 2019                            /s/ Thomas J. Fleming
                                                     Thomas J. Fleming
                                                     OLSHAN FROME WOLOSKY LLP
                                                     1325 Avenue of the Americas
                                                     New York, NY 10019
                                                     Telephone: (212) 451-2300
                                                     Facsimile: (212) 451-2222
                                                     Email: TFleming@olshanlaw.com

                                ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.


{1254.001-W0057775.2}
